Citation Nr: 0410416	
Decision Date: 04/22/04    Archive Date: 04/30/04

DOCKET NO.  02-19 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, DC


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from August 1961 to July 1989.    

This appeal comes before the Board of Veterans' Appeals (Board) 
from a rating decision dated in April 2002 of the Washington, 
D.C., Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied entitlement to a low back disability.  

In a September 2002 statement, the veteran raised the issue of 
entitlement to an increased rating for the service-connected left 
ankle disability.  This issue is referred to the RO for 
appropriate action. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.

REMAND

The veteran contends that service connection is warranted for a 
low back disability.  He argues that his airborne status and 
parachute jumps in service weakened his back.  The veteran also 
argues that his service-connected left ankle disability caused an 
altered gait and this detrimentally affected his back and caused 
his back disability.  Service connection has been in effect for 
residuals of a left ankle disability since August 1, 1989.  

The Veterans' Claims Assistance Act of 2000 (VCAA) specifically 
provides that the duty to assist includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is necessary when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service; and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Review of the record shows that the veteran had symptoms of low 
back pain in service.  Service medical records show that in August 
1965, lumbosacral strain was diagnosed.  Service medical records 
show that the veteran sought treatment for low back pain in July 
1968, February 1970, and May 1970.  A May 1970 service medical 
record indicates that low back strain was diagnosed.  The veteran 
underwent physical therapy.  The service medical records further 
reveal that in August 1982, the veteran injured both feet and his 
left ankle in a parachute jump.  The service medical records show 
that he has had pain in the left leg and calf after the injury.  
The medical evidence shows that the veteran currently has a 
diagnosis of disc degeneration at L4-L5 and post operative changes 
and left side discectomy at L5-S1.

Review of the record reveals that the veteran has not yet been 
afforded a VA examination.  An examination is necessary to obtain 
a competent opinion as to whether the low back disability is 
related to service and whether the low back disability was caused 
or made permanently worse by the service-connected left ankle 
disability.  Secondary service connection may be granted for a 
disability, which is proximately due to, or the result of a 
service- connected disease or injury.  38 C.F.R.§ 3.310(a) (2003).  
Also the United States Court of Appeals for Veterans Claims 
(Court) has held that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R.§ 3.310, and compensation 
is payable for that degree of aggravation for a nonservice-
connected disability caused by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439 (1995).

The Board also finds that the RO should ask the veteran to 
identify any treatment for his back disability since July 1989, 
the time of separation from service.  The Board notes that the 
October 2001 VCAA letter did not ask the veteran to identify 
treatment for his back disability since his separation from 
service.  The VCAA requires VA to notify the claimant of any 
evidence that is necessary to substantiate the claim, as well as 
the evidence VA will attempt to obtain and which evidence the 
claimant is responsible for providing.  38 U.S.C.A. § 5103(a) 
(West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Accordingly, this case is remanded for the following action: 

1.  The RO should request the veteran to provide the names and 
addresses of all health care providers who treated him for his 
back disability since July 1989.  When the veteran responds, and 
provides any necessary authorizations, the named health care 
providers should be contacted and asked to provide copies of all 
clinical records documenting such treatment.  All records obtained 
should be associated with the claims folder. 

2.  The veteran should be afforded VA orthopedic examination to 
determine the nature, extent, and etiology of the low back 
disability.  

The veteran's VA claims folder, including all information received 
pursuant to the above requests, must be made available to the 
examiner for review in connection with the examination.  

The examiner should express an opinion as to whether it is at 
least as likely as not (50 percent probability or more) that the 
current low back disability is related to service and whether it 
is at least as likely as not that the current low back disability 
was caused or aggravated (made permanently worse) by the service-
connected residuals of a left ankle disability.  The examiner 
should provide a rationale for these opinions.

3.  Then the RO should readjudicate the issue of entitlement to 
service connection for a low back disability.  If all the desired 
benefits are not granted, an appropriate supplemental statement of 
the case should be furnished to the veteran and his 
representative.  The case should then be returned to the Board if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



